This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1388

                          David Richard Carlson, petitioner,
                                     Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent.

                                 Filed April 11, 2016
                                      Affirmed
                                 Smith, John, Judge

                            St. Louis County District Court
                             File No. 69DU-CR-05-2261

David Richard Carlson, Rush City, Minnesota (pro se appellant)

Lori M. Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Gary W. Bjorklund, Assistant County Attorney,
Duluth, Minnesota (for respondent)


      Considered and decided by Bjorkman, Presiding Judge; Cleary, Chief Judge; and

Smith, John, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

SMITH, John, Judge

       We affirm the district court’s summary denial of appellant David Carlson’s petition

for postconviction relief because his claims are time-barred under Minn. Stat. § 590.01,

subd. 4 (2014).

                                         FACTS

       In March 2006, a jury convicted Carlson of first-degree criminal sexual conduct,

two counts of third-degree criminal sexual conduct, and solicitation of a child to engage in

sexual conduct, after he approached a 13-year-old girl in his van and forced her to engage

in sexual conduct in August 2004. State v. Carlson, No. A06-0961, 2007 WL 1053411, at

*1 (Minn. App. Apr. 10, 2007), review denied (Minn. June 27, 2007).

       Carlson challenged his conviction in this court, which affirmed the district court.

State v. Carlson, No. A07-2144, 2009 WL 304732 (Minn. App. Feb. 10, 2009), review

denied (Minn. Apr. 29, 2009).       In May 2009, appellant filed his first petition for

postconviction relief, arguing that his right to confront the witnesses against him had been

violated and that he had received ineffective assistance of trial and appellate counsel. The

district court denied his petition, and this court affirmed. Carlson v. State, No. A09-1558

(Minn. App. Jan. 25, 2010) (order op.), review denied (Minn. Apr. 20, 2010).

       In the years 2010 and 2011, Carlson filed multiple documents and correspondence

in the district court, including another postconviction petition in December 2011, which

the district court denied. Carlson v. State, A12-0394, 2012 WL 5476140, at *2 (Minn.

App. Nov. 13, 2012), review denied (Minn. Jan. 15, 2013). This court affirmed, holding


                                             2
that Carlson’s claims were either time-barred or barred by operation of the rule in State v.

Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976).

       In May 2013, Carlson filed a third petition for postconviction relief. This court

affirmed the district court’s denial of that petition in an unpublished opinion, concluding

that Carlson’s petition was again time-barred and that he did not establish any exception.

Carlson v. State, A13-1391, 2014 WL 1272351, at *2 (Minn. App. Mar. 31, 2014), review

denied (Minn. May 28, 2014).

       Carlson continued filing documents with the district court, which denied all of

Carlson’s motions and petitions in an order dated June 12, 2015. The district court

incorporated by reference its previous findings of fact and conclusions of law from orders

responding to Carlson’s previous motions. The district court held that Carlson’s most

recent filing did not raise a new basis for postconviction relief, the criteria of Minn. Stat. §

590.01 had not been met, and the petition was time-barred.

       Following the June 12 order, Carlson filed seven new documents with the district

court. Carlson also challenged the revocation of his parole.1 In an order filed August 20,

2015, the district court denied Carlson’s petitions and motions without an evidentiary

hearing, again incorporating its prior orders by reference. It also concluded that the district

court is not the appropriate forum for a challenge to a parole revocation, holding that



1
  Carlson’s supervised-release status was revoked because he had “engaged in numerous
contacts with a minor female, age 13.” He “participated in numerous conversations with
the minor, provided money and candy, and propositioned the minor to lift up her shirt on
5/24/15.” These actions violated the conditions of his supervised release, which required
him to refrain from direct contact with minors.

                                               3
“revocation of parole is an administrative decision under the purview of the Department of

Corrections.” See Minn. Stat. § 243.05, subd. 1(b) (2014); State v. Schwartz, 615 N.W.2d

85, 89 (Minn. App. 2000) (concluding that “parole revocation is not within the district

court’s original jurisdiction”), aff’d, 628 N.W.2d 134 (Minn. 2001).

         Carlson filed a notice of appeal from the June 12 order. He also raises the issue of

his supervised-release revocation, which was only considered in the order filed on August

20.

                                       DECISION

      I. Postconviction Claims

         “A petitioner seeking postconviction relief has the burden of establishing, by a fair

preponderance of the evidence, facts [that] warrant a reopening of the case.” State v.

Rainer, 502 N.W.2d 784, 787 (Minn. 1993). Denial of a petition without a hearing is

appropriate if “the petition and the files and records of the proceeding conclusively show

that the petitioner is entitled to no relief.” Minn. Stat. § 590.04, subd. 1 (2014). We review

a district court's denial of a postconviction petition for an abuse of discretion. Lee v. State,

717 N.W.2d 896, 897 (Minn. 2006). Ordinarily, a postconviction petition must be filed

within two years of the disposition of a direct appeal. Minn. Stat. § 590.01, subd. 4. A

conviction becomes final when the time for petitioning the United States Supreme Court

for review expires. Moua v. State, 778 N.W.2d 286, 288 (Minn. 2010). Carlson’s time to

petition for review expired on July 29, 2009. Carlson, 2014 WL 1272351, at *1. Because

the present petition was filed after that deadline, it must meet one of the exceptions found

in Minn. Stat. § 590.01, subd. 4(b).


                                               4
       In addition, claims that were raised or could have been raised in a prior

postconviction petition will not be considered in a subsequent petition for postconviction

relief. Lussier v. State, 853 N.W.2d 149, 152 (Minn. 2014); see Jones v. State, 671 N.W.2d

743, 746 (Minn. 2003) (extending rule of Knaffla, 309 Minn. at 252, 243 N.W.2d at 741,

to subsequent postconviction petitions).

       The state urges us to dismiss Carlson’s appeal as untimely. See Minn. Stat. § 590.06

(2014) (requiring that an appeal from an order denying relief must be filed within sixty

days of the date of the order). Carlson did not file a notice of appeal until August 19, 2015,

from an order that was filed on June 12. Carlson could have established good cause for an

extension but did not attempt to do so. See Minn. R. Crim. P. 28.02, subd. 4 (3) (g) (“For

good cause, the district court or a judge of the Court of Appeals may, before or after the

time for appeal has expired, with or without motion and notice, extend the time for filing a

notice of appeal up to 30 days from the expiration of the time prescribed by these rules.”).

We note, however, that the state did not file a motion to dismiss or otherwise raise

jurisdictional concerns until briefing, which would have prompted Carlson to demonstrate

good cause.

       Even assuming Carlson’s appeal is timely filed, he is not entitled to relief because

his claims are time- and Knaffla-barred. Carlson argues that the Knaffla bar does not apply

because he presents a novel legal issue and the interests of justice require this court to

consider his claims. See Buckingham v. State, 799 N.W.2d 229, 231 (Minn. 2011) (noting

exceptions to the Knaffla bar). He does not expressly address the exceptions to the time

limit in Minn. Stat. § 590.01, subd. 4.


                                              5
         To support his argument for both exceptions to the Knaffla rule, Carlson cites

Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004), and the Bible for the

proposition that “one witness is not enough to convict,” but a “matter must be established

by testimony of two or three witnesses.” This reading of Crawford is contrary to settled

caselaw holding that “a conviction can rest on the uncorroborated testimony of a single

credible witness.” State v. Foreman, 680 N.W.2d 536, 539 (Minn. 2004) (quotation

omitted). Accordingly, Carlson does not present a novel legal issue.

         Carlson also notes some concerns regarding hearsay, Spreigl evidence, ineffective

assistance of counsel, and sufficiency of the evidence, but this court has already found that

these arguments are Knaffla-barred. Carlson, 2014 WL 1272351, at *2; Carlson, 2012 WL

5476140, at *4. He has not raised any other novel legal issues or identified any other reason

that his claims must be heard in the interests of justice. In addition, he does not appear to

address the statutory time limits in Minn. Stat. § 590.04, subd. 4. Because appellant's

arguments are without merit, the district court did not abuse its discretion by finding that

no statutory exception to the filing deadline applied. And, because “the petition and the

files and records of the proceeding conclusively show[ed] that the petitioner [was] entitled

to no relief,” Minn. Stat. § 590.04, subd. 1, the district court did not abuse its discretion by

summarily denying appellant's petition.

   II.      Supervised-Release Revocation

         Carlson also challenges the Minnesota Department of Corrections’s decision to

revoke his supervised-release status, an issue that the state argues may not properly be

raised before this court on appeal. We acknowledge that Carlson’s revocation challenge


                                               6
was not considered by the district court in its June 15 order, from which he appeals, because

his supervised-release status was not revoked until June 23. The district court did,

however, consider and reject Carlson’s revocation challenge in its subsequent August 20

order, which was filed after Carlson’s notice of appeal.

       Appellate courts typically do not consider matters not argued to and considered by

the district court, Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996), but there are

exceptions. In criminal cases, this court “may review any order or ruling of the district

court or any other matter, as the interests of justice require.” Minn. R. Crim. P. 28.02,

subd. 11. Appellate courts have also considered new arguments in pro se briefs in criminal

cases. See, e.g., Dale v. State, 535 N.W.2d 619, 624 (Minn. 1995). Here, Carlson is a pro

se criminal appellant, and the time for appeal from the August 20 order has passed.

       Even assuming Carlson’s revocation challenge has been properly appealed,

however, his challenge is unavailing. It is settled law that the district court is not the proper

forum to challenge the revocation of Carlson’s supervised-release status because it is an

administrative decision under the purview of the Minnesota Department of Corrections.

See Schwartz, 615 N.W.2d at 89. This court has found that parole revocation is not within

the district court’s original jurisdiction and that “[h]abeas corpus relief is available in the

district court for review of a decision revoking an inmate's parole.” Id. Accordingly,

Carlson is not entitled to relief on these grounds.

       Affirmed.




                                               7